THE THIRTEENTH COURT OF APPEALS

                                   13-19-00127-CV


                         United Specialty Insurance Company
                                           v.
                             Farmers Insurance Exchange


                                 On Appeal from the
                    206th District Court of Hidalgo County, Texas
                        Trial Court Cause No. C-1928-17-D


                                     JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes that the judgment of the trial court should be affirmed. The Court

orders the judgment of the trial court AFFIRMED. Costs of the appeal are adjudged

against appellant, United Specialty Insurance Company, and Knightbrook Insurance

Company, as surety on the supersedeas bond.

      We further order this decision certified below for observance.

October 29, 2020